IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

RAY JAMES,                               NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-3595

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed December 12, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Ray James, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Kenneth S. Steely, General Counsel,
Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED.

WOLF, B.L. THOMAS, and KELSEY, JJ., CONCUR.